Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Applicants' amendments and arguments filed in their response dated 12/10/2021 are acknowledged. In said response dated 12/10/2021 applicants’ have amended claim 1 and cancelled claims 2 and 4-5. Thus, amended claims 1, 3 and 6-10 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn. 
RE: Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a 371 of PCT/US2018/067885 filed on 12/28/2018 and claims the priority date of Korea applications: 10-2018-0117875 filed on 10/02/2018 and 10-2018-0000274 filed on 01/02/2018; English translation of said foreign priority applications has been provided in the response dated 12/10/2021. However, please note that the instant claims are only granted the priority date of 371 of PCT/US2018/067885 filed on 12/28/2018, see Table 1, page 15 of 371 of PCT/US2018/067885; examiner takes the position that the subject-matter of amended claims 1, 3 and 6-10, and the recited limitations in claims 1, 3 and 6-10 is not supported in any of the following claimed priority applications, Korea applications: 10-2018-0117875 filed on 10/02/2018 and 10-2018-0000274 filed on 01/02/2018.
New-Specification: Objections
	Examiner is unable to find support for the instant amended claims 1, 3 and 6-10 as written and interpreted in any of the following claimed priority applications, Korea applications: 10-2018-0117875 filed on 10/02/2018 and 10-2018-0000274 filed on 01/02/2018; Furthermore, Table 1, pages 11-12, cols. 1 and 3 and row 3 of Table 1 shows Isomaltose as “0” in Example 1 and Example 3; however, Table 1 in cols. 1-3 and row 6 also shows Isomaltose+kojibiose+nigerose as 11.9, 8.6, and 11.79; this is confusing and not clear whether the described method results in “0” or no production of isomaltose in the claimed isomaltooligosaccharide composite; clarification is required. 
Withdrawn-Claim Rejections: 35 USC § 102 (AIA ) 
	Previous rejections: I. Claims 1-10 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Vercauteran et al., (EP 0 875 585 B1); and II. Claims 1-10 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ahn SW., (EP 2 805 622 B1), are being withdrawn due to claim amendments. 
Withdrawn-Claim Rejections: 35 USC § 103
	Previous rejection of claims 1-10 rejected under 35 U.S.C. 103(a) as being unpatentable over Kwon et al., (US 8,637,103 B2) and in view of Bhargava et al., (US 2008/0121227), is being withdrawn due to claim amendments. 
Maintained-Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
1, 3 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1, 3 and 6-10 as interpreted is directed to encompass: a method for producing an isomaltooligosaccharide composite comprising 10 to 35% (w/w) isomaltooligosaccharide and 0% (w/w) isomaltose of the total weight of the composite based on the solid weight of the composite, comprised of: … by contacting starch slurry with any liquefied enzyme(s) including variants, mutants and recombinants of undefined and unlimited structures; … a step to obtain isomaltooligosaccharide saccharified solution by contacting with any primary saccharogenic enzyme(s) and any secondary saccharogenic enzyme(s) including variants, mutants and recombinants of undefined and unlimited structures; and a step to produce fructose… by contacting with any isomerase enzyme(s) including variants, mutants and recombinants of undefined and unlimited structures with the saccharified solution.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
a method for producing an isomaltooligosaccharide composite comprising 10 to 35% (w/w) isomaltooligosaccharide and 0% (w/w) isomaltose of the total weight of the composite based on the solid weight of the composite, comprised of: … by contacting starch slurry with any liquefied enzyme(s) including variants, mutants and recombinants of undefined and unlimited structures; … a step to obtain isomaltooligosaccharide saccharified solution by contacting with any primary saccharogenic enzyme(s) and any secondary saccharogenic enzyme(s) including variants, mutants and recombinants of undefined and unlimited structures; and a step to produce fructose… by contacting with any isomerase enzyme(s) including variants, mutants and recombinants of undefined and unlimited structures with the saccharified solution. 
No information, beyond the characterization of specific enzymes obtained from commercial sources as described in Examples 1-3, pages 8-14 of specification and in the for the production of claimed isomaltooligosaccharides with no isomaltose and fructose in the claimed method, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of structures (no structural limitation) for polypeptides of interest with associated function in the claimed method, i.e., a method for producing an isomaltooligosaccharide composite comprising 10 to 35% (w/w) isomaltooligosaccharide and 0% (w/w) isomaltose of the total weight of the composite based on the solid weight of the composite, comprised of: … by contacting starch slurry with any liquefied enzyme(s) including variants, mutants and recombinants of undefined and unlimited structures; … a step to obtain isomaltooligosaccharide saccharified solution any primary saccharogenic enzyme(s) and any secondary saccharogenic enzyme(s) including variants, mutants and recombinants of undefined and unlimited structures; and a step to produce fructose… by contacting with any isomerase enzyme(s) including variants, mutants and recombinants of undefined and unlimited structures with the saccharified solution.
The art also teaches, even highly structurally homologous polypeptides do not necessarily share the same function and conversely functionally similar molecules do not necessarily have similar structures. For example proteins having similar structure have different activities; Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, Wishart et al., (J. Biol. Chem., 1995, Vol. 270(10): 26782-26785) teach that a single mutation converts a novel phosphotyrosine binding domain into a dual-specificity phosphatase. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
	Hence, the recited genera of polypeptides in the claimed method are interpreted to have widely variable structures, since minor changes may result in changes affecting function and no additional information correlating structure with function has been provided. 
	Therefore, given the lack of description of representative species encompassed by the genus of polypeptides in the claimed method, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled  Applicants’ are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Applicants’ have traversed the above 35 U.S.C. 112(a) written-description rejection with the following arguments (see page 5 of Applicants’ REMARKS dated 12/10/2021). 	 
	Applicants’ argue: “…Applicant herein amends claim 1 to include the limitations of claims 4 and 5 thereby rendering this rejection moot. Accordingly, Applicant respectfully requests that the Office withdraw this rejection.”

	Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in in the Office-action dated 06/10/2021 and additionally for the following reasons: 
Examiner continues to maintain that the instant application is limited to the characterization of specific enzymes obtained from commercial sources as described in Examples 1-3, pages 8-14 of specification for the production of claimed isomaltooligosaccharides with no isomaltose and fructose in the claimed method and the lack of description of any additional species/variants/mutants from any source by any relevant, identifying characteristics or properties or structure-function correlation, one of skill in the art would not recognize from the disclosure that applicants’ were in possession of the claimed invention in the claimed method. The applicants’ specification also supports examiner’s position in that in comparative Example 2 isomaltooligosaccharide composite does indeed comprise isomaltose. Furthermore, Table 1, pages 11-12, cols. 1 and 3 and row 3 of Table 1 shows Isomaltose as “0” in Example 1 and Example 3; Isomaltose+kojibiose+nigerose as 11.9, 8.6, and 11.79; this is confusing and not clear whether the described method results in “0” or no production of isomaltose in the claimed isomaltooligosaccharide composite. Hence, it appears to generate a isomaltooligosaccharide composite with “no” isomaltose or 0% (w/w) isomaltose, specific enzymes with specific sequential steps are required to achieve a isomaltooligosaccharide with “no isomaltose” and a skilled artisan needs to be provided with structural and functional information including the sequence of addition of the claimed enzymes and substrates.     
There are no examples provided to encompass the numerous characteristics of the whole genus claimed in the claimed method. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals applicants’ hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of enzymes in the claimed method of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
MPEP 2163.II.A.2. (a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”; 

“The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility”, [u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field”, and “a patent is not a hunting license”,[i]t is not a reward for the search, but compensation for its successful conclusion.”
New-Claim Rejections: 35 USC § 103
Necessitated by claim amendments 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3 and 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vercauteran et al., (EP 0 875 585 B1) or Ahn SW., (EP 2 805 622 B1) and in view of Basu et al., (Process Biochemistry, 2016, Vol. 51: 1464–1471) and Lee et al., (J. Microbial. Biotechnol. 2008, Vol. 18(6): 1141-1145). 
Vercauteran et al., (EP 0 875 585 B1) disclose a method for the production of isomaltooligosaccharides from starch slurry (paragraphs [0001-0002]); liquefied starch, 34.8%-35.6% isomaltooligosaccharide composition (see page 11, Table 5); and the use of isomerase in the claimed method for the production of fructose (paragraphs [0013], [0021]); Table 2 (paragraph [0030]); Table 7 (paragraphs [0040]); Table 11 (paragraphs [0050]); Table 14 (paragraph [0055]); and entire document.
Similarly, Ahn SW., (EP 2 805 622 B1) disclose a method for the production of isomaltooligosaccharides from starch slurry (Fig. 1-3; paragraphs [0004-0006], [0025-0026]); liquefied starch, said method comprising alpha-amylase, beta-amylase, glucoamylase, pullulanase and transglucosidase (paragraphs [0027]); said method yielding 15%-18% isomaltooligosaccharide (Table 1, paragraph [0019]); and the use of isomerase in the claimed method for the production of fructose and a yield of greater than 42% (w/w) fructose (paragraphs [0030-0032], [0046); concentration of saccharification enzymes from 0.1 to 3.0% (w/w) (paragraphs [0033-0035]); Examples 1-2 (paragraphs [0048-0063]); and entire document.
Vercauteran et al., or Ahn SW., are silent regarding … and 0% (w/w) isomaltose of the total weight of the composite (as in amended claim 1). 
However, process for the production of isomaltooligosaccharide compositions comprising 0% (w/w) isomaltose of the total weight of the composite is well known in the art. Analogous art Basu et al., (Process Biochemistry, 2016, Vol. 51: 1464–1471) provide suggestion, motivation and teach a method for the production of isomaltooligosaccharide with 0% (w/w) isomaltose of the total weight of the isomaltooligosaccharide composite and optimization of conditions/novel approach of simultaneous saccharification and transglycosylation (SST) including the choice of substrates, enzymes and time of incubation, sequential addition of enzymes to achieve isomaltooligosaccharide compositions with no isomaltose; see Table 2 & Table 3, page 1469, no isomaltose is formed in the enzymatic reaction (isomaltose not detected (ND); Conclusion, page 1470; and entire document.
Similarly, Lee et al., (J. Microbial. Biotechnol. 2008, Vol. 18(6): 1141-1145) provide teaching, suggestion and motivation for an optimal process for the industrial synthesis of long-chain isomaltooligosaccharides (IMOs) by changing the ratio of sucrose to maltose and amount of each sugar and the choice specific dextransucrase enzyme (see Abstract; col. 1-2, page 1141; Table 1, page 1143; col. 1, last ¶, page 1144; and entire document).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Vercauteran et al., or Ahn SW., and utilize the reaction method/process to obtain long-chain isomaltooligosaccharide with no isomaltose as disclosed by the methods of Basu et al., and Lee et al., and as claimed in the claimed method of the instant invention. Motivation to do so derives the from the fact that long-chain isomaltooligosaccharide with no isomaltose is utilized in various industrial settings as suggested by Lee et al., and the combined references Vercauteran et al., Ahn SW., Basu et al., and Lee et al., also provide the structural and functional elements of the instant invention (Teaching, Suggestion, Motivation and Expectation of Success); examiner also takes the position the following position; optimization of known variables, and the examiner finds support in: MPEP 2144.05 [R-5]: A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Given this extensive teaching in prior art Vercauteran et al., Ahn SW., Basu et al.,  and Lee et al., i.e., a method for producing an isomaltooligosaccharide composite comprising 10 to 35% (w/w) isomaltooligosaccharide and 0% (w/w) isomaltose of the total weight of the composite based on the solid weight of the composite, comprised of: … by contacting starch slurry with any liquefied enzyme(s) including variants, mutants and recombinants of undefined and unlimited structures; … a step to obtain isomaltooligosaccharide saccharified solution by contacting with any primary saccharogenic enzyme(s) and any secondary saccharogenic enzyme(s) including variants, mutants and recombinants of undefined and unlimited structures; and a step to produce fructose… by contacting with any isomerase enzyme(s) including variants, mutants and recombinants of undefined and unlimited structures with the saccharified solution, as taught by the instant invention and as claimed in claims 1, 3 and 6-10 is not of innovation but of ordinary skill in the art and the expectation of success is extremely a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 1, 3 and 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vercauteran et al., (EP 0 875 585 B1) or Ahn SW., (EP 2 805 622 B1) and in view of Basu et al., (Process Biochemistry, 2016, Vol. 51: 1464–1471) and Lee et al., (J. Microbial. Biotechnol. 2008, Vol. 18(6): 1141-1145). 
Applicants’ have presented following arguments for traversing the 35 USC § 103 following claim amendments and said arguments are relevant for the new rejection above necessitated by claim amendments (see page 6 of Applicants’ REMARKS dated 12/10/2021). 
	Applicants’ argue: “… Applicant respectfully asserts that the Office has failed to establish a prima facie case of obviousness because Kwon et al. does not either alone or in combination with Bhargava et al. disclose all of the limitations of the presently claimed invention. As already noted herein above, the presently claimed invention is directed to using a starch substrate to make a unique IMO composite comprising from 10 to 35% (w/w) IMO and 0% (w/w) isomaltose. Kwon et al., however, uses a starch substrate to make a different IMO composite comprising from 50-53% (w/w) IMO — not 10-35% — and 2-4% (w/w) isomaltose — not 0%. The noted deficiencies of Kwon et al. are not cured by Bhargava et al. In view of the foregoing, the Office failed to establish a prima facie case of obviousness, necessitating withdrawal of this rejection. Accordingly, Applicant respectfully requests that the Office withdraw this rejection.”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, examiner has provided new references (necessitated by claim amendments) and said secondary teaching references specifically provide teaching, suggestion and motivation reaction method/process to obtain long-chain isomaltooligosaccharide with no isomaltose and are disclosed by the methods of Basu et al., and Lee et al., (for details see the body of 35 U.S.C. 103(a) rejection above). 
Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 1, 3 and 6-10 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied reference) by the secondary references (teaching references).
(i)  In the light of the above teachings in the prior art (analogous art), examiner holds the position that applicant’s arguments are directed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 (ii) Obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness; 
(iii) Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness; and
(iv) The Supreme Court has acknowledged: 
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation...103 likely bars its patentability...if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions ...... the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added). 

Therefore, examiner continues to take the position that each and every element of the instant invention is taught in the combination of cited references and that the combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the method and the claimed benefits are very much expected and predictable. 
The cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the criteria and parameters (Teaching, Suggestion and Motivation) as defined by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 

(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application
1, 3 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, for written-description.
Claims 1, 3 and 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vercauteran et al., (EP 0 875 585 B1) or Ahn SW., (EP 2 805 622 B1) and in view of Basu et al., (Process Biochemistry, 2016, Vol. 51: 1464–1471) and Lee et al., (J. Microbial. Biotechnol. 2008, Vol. 18(6): 1141-1145).

Conclusion
	None of the claims are allowable. Claims 1, 3 and 6-10 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652